Citation Nr: 1720775	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a dental disorder for treatment purposes, to include as secondary to in-service asbestos exposure and asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service in the United States Army from January 1966 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in November 2013.

The Board notes there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review.  In this case, they are pending a request for hearing in front of a Veterans Law Judge.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).   As the required notifications have not been sent in regard to entitlement to service connection for a chronic adjustment disorder and acne necrotica and nummular dermatitis, and entitlement to an earlier effective date for chronic sinusitis, the Board declines to take any further action on these issues of at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  In March 2017 the Veteran underwent VA examination in connection with his claim for entitlement to service connection for asbestosis.  At the time he was diagnosed with a calcified granuloma in the lungs.  The Veteran asserted that he had been told he had asbestosis after a chest x-ray at VA, and that he had shortness of breath and fatigue on exertion.  The VA examiner opined that it was less likely than not that the Veteran's condition was caused by an in-service event or injury.  In making that determination, the VA examiner indicated that asbestos or an asbestos-related condition was an undiagnosed disability and that his calcified granuloma in the lungs was due to a history of lung infections.  The Board finds that this opinion is inadequate for determining entitlement to service connection because it lacks sufficient rationale explaining why the Veteran's calcified granuloma is not related to asbestos exposure; moreover, the opinion does not clarify whether the Veteran's lung infections would not have been caused or aggravated by exposure to asbestos.  The Board also notes that the VA opinion does not consider the Veteran's lay statements describing his exposure to asbestosis in his work as a lineman during service.  As such, the Board finds that remand is warranted to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

As it pertains to the Veteran's dental disorder for treatment purposes, the Board finds that there may be some outstanding treatment records.  In March 2016 the Veteran was notified that he must submit information pertaining to his 1974 surgery for his sinus, and 1980 radiographs or other records regarding the extractions to identify the diagnosis of the teeth.  In May 2016 the Veteran responded to this letter and indicated that a Dr. J. of Huntsville Hospital and a Dr. L. of Chattanooga were both involved with his dental surgery.  There may also be outstanding records from Dr. H.M.  The Board finds that this is pertinent because in October 2015 the Veteran's file was reviewed by a VA examiner in connection with this claim and the VA examiner opined that he was unable to provide an opinion without the prior dental records from 1974 and 1980.  Therefore, on remand the RO should provide the Veteran Forms 21-4142 (Authorization and Consent to Release Information to VA) to obtain outstanding treatment records.  The Board also notes that VA informed the Veteran in March 2016 that it was seeking treatment records from the Nashville VA Medical Center from 1974 to 1980, but there is no evidence that a negative response was received for those records.  On remand the RO should attempt to solicit these outstanding records as well.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from March 2017 to present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from 1974 to 1980, and from March 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

 2.  Provide the Veteran with Form 21-4142 (Authorization and Consent to Release Information to VA) to obtain any outstanding treatment records from the treatment providers noted in the May 2016 correspondence, to include Dr. J. and Dr. L.  Additionally, ensure there are no outstanding treatment records from Dr. H.M.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  After all development is completed and if additional dental treatment records are added to the record, return the file to the October 2015 VA examiner for an addendum opinion to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's 1974 surgery for his now-service-connected sinusitis caused the removal of his teeth in 1980.   

A rationale for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any asbestosis or asbestos-related disability.  The Veteran's claims file, to include a copy of this remand, should be made available to the VA examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset (to include the Veteran's statements about being exposed to asbestos in his work as a lineman), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has asbestosis or an asbestos-related disability that began in service, was caused by service, or is otherwise related to service.  The VA examiner should clarify whether the Veteran's current calcified granuloma of the lungs may be caused or aggravated by asbestosis or an asbestos-related disability.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale should be provided for any opinion or conclusion expressed.

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




